PATTERSON, Judge.
Michael Ray Jordan appeals from the circuit court’s judgment denying his Ala.R.Cr.P. 32 petition in which he contested the validity of his 1992 convictions for first degree theft of property (two offenses), first degree burglary, reckless murder, third degree burglary, and first degree criminal mischief.
While the attorney general does not concede the validity of any of the ineffective assistance of counsel claims asserted by Jordan in his petition, he candidly admits that some of the allegations are at least meritorious on their face. Therefore, he asserts, Jordan is entitled to a consideration of the merits of his claims. See Ex parte Boatwright, 471 So.2d 1257 (Ala.1985). The attorney general states, “It is the appellee’s position herein that due to the numerous and convoluted nature of the claims of ineffective assistance of appellate and trial counsel that are interwoven with each other, it appears that further proceedings are necessary pursuant to Ex parte Boatwright.”
We agree with the attorney general’s request and remand this cause for further proceedings, either for affidavits from trial and appellate counsel, a further fact-finding by the judge based on his knowledge of the case and/or an evidentiary hearing on the issues of ineffective assistance of counsel raised by Jordan. The circuit court is to treat the merits of Jordan’s petition and to make specific findings of fact and conclusions of law as to each claim asserted in Jordan’s petition. If the court determines that an evidentiary hearing is required, a transcript of that proceeding should be included in the return to remand along with the written statement of the court’s findings.
The court shall take necessary action to see that the circuit clerk makes due return to this court at the earliest possible time and *927■within 90 days of the release of this opinion. Upon due return by the circuit court, Jordan shall have 21 days in which to file a supplemental brief with this court. The state shall have 14 days from the filing of Jordan’s brief or from the expiration of the time herein provided for the filing of Jordan’s brief, whichever occurs first, to file a supplemental brief in this case.
REMANDED WITH INSTRUCTIONS.
All Judges concur.